— Decision and determination of the board of estimate and apportionment of the city of New York reversed upon .the law and the facts, with costs, and matter referred back to the board for further hearing. We are of opinion that the evidence presented was insufficient to sustain the action of the board of estimate. In addition to this, it appears that the acting chief engineer of the board of estimate and apportionment reported adversely upon the application. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., dissents for the' reasons stated in Matter of City of New York, 51st Street, No. 2 (ante, 779), herewith decided.